Mario Pittoni, J.
Motion for a temporary injunction restraining the defendant from prosecuting in the “ First Civil Court, of Ciudad Juarez, Chihuahua, Mexico ” an action for divorce.
The parties are residents of Nassau County. On or about August 12, 1961 the plaintiff was served with a complaint in an action for divorce, to be prosecuted in the aforesaid Mexican court. She has not appeared in that action. The second cause of action of her complaint is for an injunction staying the defendant from prosecuting the action in Mexico.
Since the courts of this State regard as invalid a divorce obtained in Mexico under the circumstances outlined in the complaint, a cause of action for an injunction will not lie (Rosenbaum v. Rosenbaum, 309 N. Y. 371; Arpels v. Arpels, 8 N Y 2d 339, 341-344). Therefore, the motion must be and is denied.